Order entered October 30, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-20-00220-CR

                     ANTHONY QUINN RIDER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-76651-P

                                       ORDER

      Before the Court is the October 29, 2020 motion to substitute counsel filed

by Michael Levine. We GRANT the motion and DIRECT the Clerk to remove

Valencia Bush as appellant’s counsel and list Michael Levine as retained counsel

for appellant. All future correspondence should be sent to Mr. Levine at the

address on file with the Court.

      We ORDER appellant’s brief due on December 14, 2020.

                                              /s/   LANA MYERS
                                                    JUSTICE